
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.51


Free Translation

Journal No 18,549-2010.

COMMERCIAL PLEDGE ON RIGHTS

BY

ROYAL GOLD CHILE LIMITADA

TO

HSBC BANK USA, NATIONAL ASSOCIATION


        In Santiago, Republic of Chile, on 28th May 2010, before me, RENÉ
BENAVENTE CASH, attorney, Notary Public, Regular Notary of the Forty-Fifth
Notary Office of Santiago, domiciled in this city at Huérfanos 979,7th floor,
there appear: Mr. ANTONIO JOSÉ CUSSEN MACKENNA, Chilean, married, commercial
engineer, chilean national tax identity number 5.071.481-0, on behalf of, as
shall be evidenced, ROYAL GOLD CHILE LIMITADA , a limited liability company
incorporated and existing according to the laws of the Republic of Chile,
hereinafter indistinctively the "Grantor", taxpayer identification
number 76.763.240-1, both domiciled in this city at Avenida Andrés Bello 2711,
16th floor, borough of Las Condes, Santiago; on the one hand, and on the other,
JOSÉ FRANCISCO SANCHEZ DROUILLY, Chilean, married, attorney, chilean national
tax identity number 6.866.519-1, and HUGO SEBASTIÁN PRIETO ROJAS, Chilean,
single, attorney, national identity card number 11.947.423-K, both on behalf, as
shall be evidenced, HSBC BANK USA, NATIONAL ASSOCIATION, a bank incorporated and
existing according to the laws of the United States of America, hereinafter
indistinctively also called the "Agent", acting pro se and on behalf of the
"Lenders" defined in Section One below, all domiciled, for these purposes, at
Magdalena 140, 20th floor, borough of Las Condes, Santiago; the parties of age,
whom I know because they have evidenced their identities to me by the aforesaid
identity cards, and who state:

FIRST:    BACKGROUND INFORMATION AND SECURED OBLIGATIONS

1.1On January 20, 2010, a Term Loan Facility Agreement (the "Term Loan Facility
Agreement") was signed in the English language among ROYAL GOLD, INC., an
American company, as borrower hereinafter indistinctively the "Main Borrower"
the "Grantor", and RGLD GOLD CANADA, INC, and HIGH DESERT MINERAL
RESOURCES, INC., foreign companies, as guarantors, hereinafter indistinctively
the "Guarantors" or together with the Main Borrower, the "Credit Parties"; HSBC
BANK USA, NATIONAL ASSOCIATION and THE BANK OF NOVA SCOTIA, as lenders and
together with the other lenders that eventually acquire that status under the
Term Loan Facility Agreement, hereinafter indistinctively the "Lenders", and
also HSBC BANK USA, NATIONAL ASSOCIATION, as administrative agent on behalf of
all Lenders, and HSBC SECURITIES (USA) INC., as sole lead arranger hereinafter
indistinctively the "Sole Lead Arranger". Pursuant to the Term Loan Facility
Agreement, both this instrument as well as the notes and several other
instruments relating to the Term Loan Facility Agreement are included in the
definition of Credit Documents hereinafter the "Credit Documents". The Term Loan
Facility Agreement was subsequently amended on March 26, 2010, by way of an
instrument granted in the English language named "Amended and Restated Term Loan
Facility Agreement". For the purposes of this instrument, the term "Term Loan
Facility Agreement" shall hereinafter refer to the Amended and Restated Term
Loan Facility Agreement, and also include all amendments, additions and/or
restated texts that have been executed in the past or that may be executed in
the future with respect to such instrument.

1.2Under the Term Loan Facility Agreement, the Lenders granted a loan to the
Main Borrower for one hundred thirty million United States dollars, hereinafter
the "Loan", which should be used by the Main Borrower and RG Exchangeco, Inc.,
its subsidiary, to acquire all shares in INTERNATIONAL ROYALTY CORPORATION, a
Canadian company. The funds from the Loan

--------------------------------------------------------------------------------



must be made available to the Main Borrower after all conditions established in
Article V of the Term Loan Facility Agreement have been met.

1.3The Credit Documents contain several obligations owed to each of the Lenders
and the Agent, all included in the definition of Obligations as defined in the
Term Loan Facility Agreement, enforceable against the Main Borrower and the
other Credit Parties. Such obligations will be hereinafter called the
"Obligations" and they include, for example, the payment of principal, interest,
expenses, expenditures, reimbursements and indemnity obligations as well as all
other amounts and fulfillment of all other obligations assumed, such as, merely
by way of example and not limitation: (i) the Affirmative Covenants set down in
Article VI of the Term Loan Facility Agreement whereby the Credit Parties
promised to complete several actions during the term of the Obligations,
including those indicated in Section 6.16, consisting of executing several
collateral agreements defined as the Chilean Security Documents, in the Term
Loan Facility Agreement, hereinafter the "Chilean Security", which include:
(a) the pledge on equity interests in Grantor by the partners therein; (b) the
pledge on royalty rights or royalties held by Grantor regarding the mining
projects known as Pascua-Lama, El Toqui and Andacollo, all included in the
definition of Material Royalties as defined in the Term Loan Facility Agreement;
(c) the public deed of surety and joint and several co-debt executed on
May 7th 2010 before the attesting notary, repertory number 16,103-2010; and
(d) any other security associated or related with the foregoing. The Chilean
Security must be executed in terms formally and substantively acceptable to the
Agent no later than May 28, 2010, and any notice in regard thereto must also be
delivered no later than June 28, 2010. A legal opinion of the counsel to Grantor
must also be delivered in this latter period of time on the signature and
perfecting of the aforesaid Material Royalties pledges; (ii) the Negative
Covenants assumed by the Credit Parties in Article VII of the Term Loan Facility
Agreement; (iii) the Guaranty granted according to Article XI of the Term Loan
Facility Agreement by which each Guarantor undertook unconditionally and
irrevocably to be the surety and joint and several co-debtor of full and timely
payment of any and all of the Obligations, either at original maturity or upon
acceleration.

1.4The Term Loan Facility Agreement is subject to the laws of the State of New
York, United States of America, and the parties thereto have submitted the
resolution of any dispute, claim, action or procedure that may arise in relation
to the Term Loan Facility Agreement to the jurisdiction of the State or Federal
Courts sitting in New York City, State of New York, United States of America.

SECOND:    PLEDGED CREDIT

2.1By public deed of Stock Purchase, hereinafter the "Stock Purchase", signed
under Journal Number 2,917-1998 on June 30, 1998 among Mario Iván Hernández
Álvarez as seller and Compañía Minera Barrick Chile Limitada as purchaser, in
the Santiago Notarial Office of Arturo Carvajal Escobar, Compañía Minera Barrick
Chile Limitada assumed, among other obligations, the obligation to pay as part
of the purchase price a variable amount, equivalent to a percentage of the sales
of refined gold, non-refined gold and copper coming from the mining exploitation
concesssions of Compañía Minera Nevada S.A., today Compañía Minera Nevada SpA,
located in a determined area, as detailed in letters d), e) and f) of the Fourth
Clause of the Stock Purchase. In the Stock Purchase, Compañía Minera Nevada SpA
undertook not to encumber nor dispose of the mining claims detailed in Annex A
of said contract and that are found within the marked area, hereinafter, the
"Claims", to assure the payment of the variable part of the purchase price,
detailed in letters d), e) and f) of the Fourth Clause of said instrument.
Furthermore, Compañía Minera Barrick Chile Limitada undertook to impose upon any
third party acquirer of the shares of Compañía Minera Nevada SpA or the Claims,
the obligation of respecting the obligations established in the Stock Purchase.
The aforementioned obligations and restrictions shall be hereinafter referred to
as the "Restrictions".

2.2By way of public deed dated 21 December 1999, executed in the Notary Public
of Santiago of Mr. Arturo Carvajal Escobar, repertory number 6,344-99, it was
agreed to divide Compañía Minera Barrick Chile Limitada into two companies, one,
successor of the existing and with the

--------------------------------------------------------------------------------



same corporate name and the other named Compañía Minera Barrick Chile Dos
Limitada. Included within the assets and liabilities of Compañía Minera Barrick
Chile Limitada that were transferred to Compañía Minera Barrick Chile Dos
Limitada due to the division, were the shares object of the Stock Purchase, the
latter consequently assuming all obligations contained in the Stock Purchase,
including the obligation to pay the variable amount indicated in 2.1 above as
part of the purchase price. An authorized excerpt of the referred public deed
was registered in the Commerce Registry of the Santiago Commerce Registrar at
page 148, number 124 corresponding to the year 2000 and published in the
Official Gazette on 10 January 2000.

2.3On 21 December 1999, the merger between CMN and Compañía Minera Barrick Chile
Dos Limitada was agreed, by virtue of which this latter was absorbed by CMN. As
a consequence of the aforementioned merger, Compañía Minera Nevada SpA acquired
all the assets and liabilities of Compañía Minera Barrick Chile Dos Limitada and
is the legal successor for all legal purposes. The aforementioned merger is
reflected in the public deed executed on that same date in the Notary Public of
Santiago of Mr. Arturo Carvajal Escobar, repertory number 6,354-99 whose
authorized excerpt was registered in the Commerce Registry of the Santiago
Commerce Registrar at page 1,034, number 847 corresponding to the year 2000 and
published in the Official Gazette on 11 January 2000.

2.4By way of public deed dated 9 March 2007, executed in the Notary Public of
Santiago of Ms. Antonieta Mendoza Escalas, repertory number 2,010-2007,
hereinafter referred to as the "Assignment of Rights", Mr. Mario Iván Hernández
Alvarez sold, assigned and transferred to Royal Gold Chile Limitada 50% of the
variable part of the price of the Stock Purchase, detailed in letters d), e) and
f) of the Fourth Clause of said instrument, right that shall hereinafter be
referred to as "Pascua Lama Royalty". In the same instrument, Mr. Mario Iván
Hernández Alvarez conferred to the Grantor a preferential option right with
respect to the other 50% of the variable part of the price of the Stock
Purchase, detailed in letters d), e) and f) of the Fourth Clause of said
instrument, hereinafter and indistinctly the "Preferential Option". Prior to the
signing of the Assignment of Rights on 16 January 2007, the parties had signed a
private instrument in English language, named "Assignment of Rights Agreement"
by virtue of which the Assignment of Rights was granted.

2.5On the same date of the subscription of the Assignment of Rights, Mr. Mario
Iván Hernández Alvarez and the Grantor entered into a "Rights Administration
Agreement" by way of public deed dated March 9th 2007, executed in the Notary
Public of Santiago of Ms. Antonieta Mendoza Escalas, repertory
number 2,011-2007. In the Rights Administration Agreement, the parties regulated
the manner as to how they exercised the rights that correspond to them in their
capacity as titleholders in equal parts of the variable part of the price of the
Stock Purchase, detailed in letters d), e) and f) of the Fourth Clause of said
instrument.

2.6In the Rights Assignment, Mr. Mario Iván Hernández Alvarez delivered a
notarized copy of the Stock Purchase to Grantor, consisting of the assigned
credit in which the pertinent assignment, designation of the assignee and
signature of the assignor were noted. Grantor declared receipt thereof to its
full and total satisfaction. Furthermore, subsequently, by way of service
ordered by the third civil court of Santiago in the voluntary case file
number 68-2007, the Assignment of Rights was personally served upon the
representatives of Compañía Minera Barrick Chile Limitada. As a consequence of
the Rights Assignment and the Administration Agreement, Grantor became the
exclusive holder of the Pascua Lama Royalty and the right to exercise jointly
with Mr. Mario Iván Hernández Alvarez the Restrictions and other rights
established in the Stock Purchase.

THIRD:    COMMERCIAL PLEDGE

3.1In order to guarantee full, effective and timely payment of the Obligations
assumed now or in the future under the Term Loan Facility Agreement and/or any
other Credit Document as well as any other obligation of the Credit Parties,
including the Main Borrower and the Guarantors hereinafter

--------------------------------------------------------------------------------



all collectively and indistinctively called the "Borrowers" owed to the Lenders
under the Term Loan Facility Agreement, any other Credit Document and/or all
such contracts and instruments that are signed and delivered to the Lenders
under the Term Loan Facility Agreement and/or any other Credit Document, Grantor
hereby grants a commercial pledge in favor of the Lenders, represented by the
Agent, on the Pascua Lama Royalty hereinafter called indistinctively the
"Pledged Credit" according to Article 813 et seq. of the Commercial Code and the
terms and conditions set out below (the Pledge). Notwithstanding the other
rights that correspond to the Lenders pursuant to the law in regard to the
content and scope of this Pledge, it is agreed: (i) that this Pledge shall be
governed by the stipulations agreed below and otherwise by the provisions on
pledge and common law contained in the Commercial Code of Chile; (ii) by this
Pledge, Grantor secures payment to the Lenders of the Obligations, whether
performance can be required on the agreed dates or earlier; (iii) Grantor also
secures performance of Obligations by set-off, i.e. the corresponding damage
indemnity decreed by any court in the country and/or abroad, as the case may be;
and payment of all accessories to the Obligations, such as interest, including
default interest, commissions, taxes, remunerations, charges, costs, judicial or
extrajudicial collection expenses, including attorneys' fees, insurance
premiums, any other disbursements that the Lenders have made that originate in
the Term Loan Facility Agreement, any other Credit Document and/or all such
contracts and instruments that are signed and delivered to the Lenders under the
Term Loan Facility Agreement or this Pledge; (iv) Grantor also secures
fulfillment of conditional, term and future obligations originating in the Term
Loan Facility Agreement, any other Credit Documents and/or all such contracts
and instruments that are signed and delivered to the Lenders under the Term Loan
Facility Agreement; (v) Grantor also secures fulfillment of all obligations owed
by the Borrowers to the Lenders because of extensions, renewals, amplifications
or other amendments made to the Term Loan Facility Agreement and/or any other
Credit Document. For these purposes, Grantor irrevocably and unconditionally
accepts any amplification, extension, renewal, acceleration or amendment to the
Term Loan Facility Agreement, any other Credit Document and/or any of the
obligations arising therefrom such as, for example, in relation to amount, place
of payment, conditions assessable thereon, modes determining them, amplification
or renewal of periods and establishment of new periods agreed upon by the
Borrowers; and a waiver in favor of the Lenders of any right, motion, allegation
or defense relating to this matter; and (vi) Grantor further secures payment of
any marketable securities documenting now or in the future, in Chile or abroad,
the Obligations originating in the Term Loan Facility Agreement, any other
Credit Document and/or all such contracts and instruments that are signed and
delivered to the Lenders under the Term Loan Facility Agreement; and the payment
of marketable securities that might be signed, accepted or endorsed in renewal,
replacement or addition to other previous ones because of the amplifications,
extensions, renewals or amendments mentioned in clause (v) above. Furthermore,
to the extent not contrary to the laws of the Republic of Chile and
notwithstanding the foregoing, Grantor further undertakes to indemnify the
Lenders, the Agent and/or the Sole Lead Arranger for any cost, loss or damage
suffered by any thereof should any of the Obligations be declared illegal, void
or otherwise ineffective, unenforceable or non-binding now or in the future.
Such indemnity must redress the equivalent to what the indemnitee could have
obtained by fulfillment of the secured obligation.

3.2The Lenders are empowered, without any need to notify or obtain the
acceptance of GRANTOR nor affecting the validity or enforceability of this
Pledge nor establishing any extinguishment, limitation, impairment or release of
the obligations of Grantor: (i) to agree at any time with the Borrowers to
renewals, extensions or other amendments of the Obligations, whether they have
been stipulated originally in the Term Loan Facility Agreement or introduced
thereafter, such as, for example, the place of payment, conditions, terms, modes
or other conditions that may be assessed thereon, acceleration or other
circumstances of payment; (ii) to settle, submit to arbitration, waive or pardon
the Obligations, accept or reject any offer of fulfillment thereof, agree to
novations or substitutions of the Obligations or subordinate the payment thereof
to any other obligation; (iii) to agree to other sureties or other collateral or
security in guarantee of the Obligations; (iv) to waive, exchange, submit to
arbitration, subordinate or modify, with or without

--------------------------------------------------------------------------------



reason, any collateral or security of the Borrowers or third parties securing
fulfillment of the Obligations arising from the Term Loan Facility Agreement and
all such contracts and instruments that are signed and delivered to the Lenders
under the Term Loan Facility Agreement; (v) to determine, at their discretion,
the order in which they will enforce the collateral or security securing
performance of the Obligations arising from the Term Loan Facility Agreement,
the other Credit Documents and all such contracts and instruments that are
signed and delivered to the Lenders under the Term Loan Facility Agreement and
the exercise of the rights available thereto as a result; and (vi) to allocate,
at their discretion, the proceeds of the liquidation of any collateral or
security, including of third parties, to payment of any of the Obligations due
now or in the future under the Term Loan Facility Agreement and all such
contracts and instruments that are signed and delivered to Lenders under the
Term Loan Facility Agreement.

3.3Grantor, duly represented as indicated in the preamble, hereby accepts and
agrees to the benefit of the Lenders that the occurrence of any Event of
Default, as defined in Article VIII of the Term Loan Facility Agreement and
hereinafter called an "Event of Default", may cause the immediate, irrevocable
acceleration of the Obligations or of the instruments that might document such
Obligations and, therefore, of the Pledge, as if due, as well as of any interest
and expenses arising therefrom. Each and every one of the collection and/or
other actions resulting from the Term Loan Facility Agreement and all such
contracts and instruments that are signed and delivered to the Lenders under the
Term Loan Facility Agreement might be pursued according to the general rules of
law.

3.4For purposes of number 2 of Article 185 of the Commercial Code, the parties
expressly stipulate that the principal under the Loan that is part of the
Obligations totals one hundred thirty million United States dollars.

FOURTH:    DELIVERY

        For purposes of article 2389 of the Civil Code, the parties represent
that Grantor hereby delivers the title to the Pledged Credit to the Agent, which
includes: (i) a counterpart of the public deed containing the Stock Purchase;
(ii) a counterpart of the public deed containing the Rights Assignment. This
delivery perfects the Pledge among the parties and is the way in which the real
right of pledge is transferred to the Lenders. The Agent declares receipt
thereof to its full satisfaction.

FIFTH:    PROHIBITION TO ENCUMBER AND CONVEY

        Grantor further undertakes not to encumber, convey, dispose of or enter
into any act or contract in regard to the Pledged Credit as long as the Pledge
set out herein is in effect, unless they have prior written authorization of the
Agent. The Parties declare that encumber shall mean any collateral or any lien,
prohibition, third-party right, attachment, impediment or restriction that may
affect or hinder the free use, enjoyment or disposal of the Pledged Credit.

SIXTH:    ACCEPTANCE

        The Agent hereby accepts the commercial pledge on interests and
prohibition to encumber and convey set down in this deed and acquires the real
right of pledge for the Lenders.

SEVENTH:    REPRESENTATIONS

7.1Grantor represents that it is the sole and exclusive owner of the Pledged
Credit, that the Pledged Credit is free of any other liens, litigation,
prohibition to encumber and convey and any other restriction, attachment,
precautionary measure, resolutory actions or third-party priority rights; and
they are not assessed by options, sale promises, conditional or term sales nor
any other act or contract that seeks or is intended to transfer ownership of the
Pledged Credit or give it in guarantee of other obligations; and there is no
impediment that might affect the free disposal, establishment or enforcement of
the Pledge and prohibitions to encumber and convey set down herein, with the
exception of that established in Section 10.4 of Article Tenth of the
"Assignment of Rights Agreement". .

--------------------------------------------------------------------------------





7.2Grantor has full power and lawful authority to enter into this agreement and
to pledge the Pledged Credit to the Agent and to grant to the Agent a first and
prior security interest therein as herein provided, all of which have been duly
authorized by all necessary corporate action.

7.3The execution and delivery and the performance hereof are not in
contravention of any charter, articles of incorporation or bylaw provision, or
of any instrument or undertaking to which Grantor is a party or by which Grantor
or its property are bound.

7.4This agreement constitutes the valid and legally binding guarantee of Grantor
enforceable in accordance with its terms.

7.5Grantor will defend the Pledged Credit against all claims and demands of all
persons at any time claiming the same or any interest therein. Any officer or
representative acting for or on behalf of Grantor in connection with this
agreement or any aspect hereof, or entering into or executing this agreement on
behalf of Grantor, have been duly authorized to do so, and are fully empowered
to represent Grantor in connection with this agreement and all matters related
thereto or in connection therewith.

EIGHTH:    APPEARANCE AND ACCEPTANCE OF THE PLEDGOR

8.1Grantor and the Lenders hereby forbid Compañía Minera Nevada SpA to pay all
or part of the Pledged Credit to anyone other than the Lenders or the Agent, on
behalf of the Lenders, as of the date when notice is sent pursuant to
Section 8.2 below. Present in this act is Compañía Minera Nevada SpA, taxpayer
identification number 85.306.000-3, duly represented by Mr.. Manuel Alberto
Fumagalli Drago, Peruvian, married, lawyer, taxpayer identification number for
foreigners 22.477.479-6 and Mr. Kevin Atkinson Tear, British, married,
accounting auditor, taxpayer identification number for foreigners 8.824.598-9,
both domiciled for these purposes at Avenida Ricardo Lyon 222, 8th floor,
Providencia, Santiago, who hereby receives notice pursuant to article 2389 of
the Civil Code and accepts the Pledge established herein and, accordingly,
unconditionally, irrevocably and unreservedly accepts the obligation to pay the
Pledged Credit to the Lenders or the Agent, on behalf of the Lenders, or to the
successor or substitute thereof according to this agreement and article 12 of
Decree Law 776 of 1925, once it receives the notice indicated in Section 8.2
below.

8.2Notwithstanding the stipulations in Section 8.1 above, should an Event of
Default occur that has not been waived or otherwise remedied in the period
established in the Term Loan Facility Agreement, at the exclusive discretion of
the Lenders and/or the Agent, the Parties agree that the Lenders or the Agent,
on behalf of the Lenders, shall exercise the rights available thereto regarding
the Pledged Credit. In this case, the Agent, on behalf of the Lenders, shall
send a notice to Compañía Minera Nevada SpA through a Notary Public and only as
of the date of delivery thereof, Compañía Minera Nevada SpA will be forbidden to
pay the Pledged Credit to anyone other than the Lenders or the Agent, on behalf
of the Lenders, as provided in Article 816 of the Commercial Code. Until such
notice is sent to Compañía Minera Nevada SpA, Grantor shall be empowered to
collect and receive the Pledged Credit and allocate funds to the activities
forming part of its business. The funds thus received and allocated will be
released from the Pledge established herein.

NINTH:    COLLECTION BY THE AGENT

9.1If the notice indicated in Section 8.2 above has been sent, the Agent shall
be empowered to collect the Pledged Credit provided it has accrued and is due
and payable, wherefore it shall be deemed the legal representative of Grantor
according to article 12 of Decree Law 776 of 1925. The sums received by the
Agent from Sociedad Minera Nevada SpA on behalf of the Lenders shall be applied
by the Agent immediately, without any formality, toward payment of the
Obligations secured by this Pledge, notwithstanding the Agent's obligation, on
behalf of the Lenders, to render an account to Grantor. The Agent may, on behalf
of the Lenders, ask Compañía Minera Nevada SpA to make the payments of the
Pledged Credit directly in its name, which Compañía Minera

--------------------------------------------------------------------------------



Nevada SpA must do, including if for such purpose it is necessary to replace a
payment document originally issued in the name or to the Grantor by an
equivalent issued in the name of the Agent Furthermore, notwithstanding the
foregoing, the Agent will be authorized to withdraw checks in payment and any
other document extended to that end by Compañía Minera Nevada SpA to the order
or name of Grantor that is linked in any way with the Pascua Lama Royalty and in
this latter case, it may endorse such checks and any other document in ownership
or in collection commission and dispose thereof, cash them and exercise any and
all of the other rights inherent to the account holder in order to receive
effectively the amount of such checks and any other document. The Agent, on
behalf of the Lenders, may also issue the receipts requested for the amounts
collected and received thereby and it may sign the public or private documents
required by Compañía Minera Nevada SpA in relation to the foregoing.

9.2Notwithstanding the Pledge established in accordance with this deed, and in
the event that Compañía Minera Nevada SpA refuses for any reason to make the
payment to the Agent in its capacity as Lender, Grantor hereby confers an
irrevocable power of attorney upon the Agent in accordance with Article 241 of
the Commercial Code in order for the Agent to collect, in the name and on behalf
thereof, all sums it is entitled to receive because of the Pledged Credit, to
execute the liquidations, issue the receipts and/or cancellations necessary and
allocate the proceeds thereof to payment of the Obligations, including any
amplification, extension, renewal, acceleration or amendment thereof, whether
such monies have accrued or consist of default interest, at the Agent's
discretion, with the specific power to prepay. The Agent is released from the
obligation to render account of his actions under such power of attorney. This
power of attorney also includes the power of the Agent to represent Grantor
judicially and extrajudicially in order to collect any sums arising in relation
to the Pledged Credit and/or any dispute relative to performance, existence
and/or validity thereof, as well as the exercise of any action relating to the
Restrictions, all using the powers indicated in both subparagraphs of Article
Seventh of the Code of Civil Procedure, particularly the power to discontinue an
action filed in the first instance, accept the counterclaim, reply to
interrogatories, waive legal remedies or terms, settle, submit to arbitration,
grant arbitrators their powers of conciliators, approve compositions and
receive. A written notice from the Agent to Compañía Minera Nevada SpA shall
suffice to exercise the power of attorney established in this section. As of
deliver of such notice, Compañía Minera Nevada SpA shall pay the corresponding
amounts directly to the Agent. In order to complete this mission, the agent
shall be empowered to submit and sign all documents necessary to that end,
without any conventional limitation, and to collect all payments that are made.
The Agent accepts such power of attorney and the Grantor expressly represents
that it accepts and assumes that because of the nature of this commission, the
Agent shall have no liability of any type if all or part thereof cannot be
completed by the attorney-in fact for any cause or reason, and it hereby
releases the Agent from any such liability. It is further stipulated that any
default by the Grantor on the obligations assumed herein at any time whatsoever
shall entitle the Agent to waive, ipso facto and immediately, all or part of the
instructions given, as the Agent deems pertinent, without any type of liability,
which the Grantor hereby accepts, notwithstanding giving written notice to the
Grantor about the resignation.

9.3Grantor undertakes to provide the Agent with all documentation and/or
calculations necessary to proceed with timely collection of the sums to which it
is entitled because of the Pledged Credit in any event in which the Agent
proceeds directly with collection of the Pledged Credit.

9.4The Agent is hereby empowered to notify the pledges and power of attorney
established herein to the corresponding person through a notary or the means it
deems most suitable.

TENTH:    CONTINUED OWNERSHIP

        Grantor shall take the judicial and extrajudicial actions that are
necessary, at their exclusive expense, to maintain ownership and free
disposition of the Pledged Credit and to defend it against third-party actions.

--------------------------------------------------------------------------------



ELEVENTH:    SUFFICIENT TITLE

        Grantor recognizes the Obligations that are described in Clause First of
this deed, and represents that it shall recognize this deed as sufficient title
for collection thereof in any collection action regarding the Obligations taken
after an Event of Default. It is stipulated that any Obligation for which
payment is agreed in a foreign currency shall be deemed extinguished only up to
the amount that the pledgee has received in such freely convertible and
available currency or if the payment is made in another currency, only up to the
amount with which the foreign currency in which payment should have been made
can be acquired with such currency, in the terms set down in the Term Loan
Facility Agreement.

TWELFTH:    PROCESS AGENT

        Grantor grants a special, irrevocable power of attorney to Mr. Sergio
Orrego Flory, Chilean, married, attorney, identification card number 7.051.727-2
and Ms. María Elena Dörr Bulnes, Chilean, single, attorney, identification card
number 8.459.196-3 in order for any one thereof, acting indistinctively and
separately, to receive on their behalf judicial and/or extrajudicial
notifications and requests in any action, procedure or lawsuit relating to the
contract set down in this deed and the Obligations, regardless of the procedure
applicable or the court or authority entrusted with the hearing thereof.
Therefore, upon notification or request to the attorney-in-fact, Grantor shall
be deemed validly served in such action, procedure or lawsuit. In exercising
this irrevocable power of attorney, the attorneys-in-fact shall be amply
empowered to represent Grantor judicially, which includes receiving any type of
notification, answering claims and acting with the judicial powers contained in
both subparagraphs of Article Seventh of the Code of Civil Procedure, which are
deemed expressly set out. Grantor expressly represents that the power of
attorney set down in this clause is irrevocable in the terms of Article 241 of
the Commercial Code because the execution thereof is of interest to the Lenders.
Present in this act are Mr. Sergio Orrego Flory and Ms. María Elena Dörr Bulnes,
both domiciled, for these purposes, in this city at Avenida Andrés Bello 2711,
16th floor, borough of Las Condes, who are of age, evidence their identity by
the aforesaid identity cards and declare that they accept the power of attorney
granted thereto in this Section and promise not to resign it without written
consent of the Agent.

THIRTEENTH:    NO LIMITATION

        The pledge and prohibition set down herein shall not be considered under
any circumstances to be an amendment, substitution or limitation of the rights
granted to the Lenders under the Term Loan Facility Agreement. It is further
expressly stipulated that the pledge and prohibition established herein are
without prejudice to any other collateral and prohibition that have been granted
by Grantor and/or by third parties, whether real or personal, to secure the
obligations identified in this deed.

FOURTEENTH:    FURTHER COMMITMENTS

        Grantor undertakes to make the representations and carry out all such
actions in time and form at the expense thereof that the Agent may reasonably
request or consider necessary to allow the Agent to perfect, preserve or protect
this pledge or prohibition or to exercise any of the rights conferred upon the
Agent or the Lenders under this Agreement or the law. To such end, Grantor
undertakes to execute all such instruments, documents and contracts, obtain all
consents, approvals and other authorizations necessary to create the pledge and
prohibition granted herein legally and validly, without committing a contractual
or legal default, and it undertakes to give all notices and instructions that
the Agent may consider necessary.

FIFTEENTH:    VOID PAYMENTS

        If a judicial action is filed requesting the declaration that any sum
paid to any of the Lenders under the Term Loan Facility Agreement be cancelled
or otherwise voided in a proceeding of any type, including for example a
bankruptcy, winding up or receivership procedure of the person who made

--------------------------------------------------------------------------------




such payment, then such payment shall not be considered to have been made
irrevocably for purposes of this pledge and prohibition.

SIXTEENTH:    DOMICILE

        For all legal purposes derived from this deed, Grantor elects its
domicile as Santiago and submits to the jurisdiction of the ordinary courts of
justice sitting and with venue in the borough of Santiago, Chile. This pledge is
governed by the laws and other regulations and other provisions in effect in the
Republic of Chile.

SEVENTEENTH:    EXPENSES; SUPPLEMENTAL DEEDS

        The expenses, taxes, notarial and registration fees relating to the
execution or registration of this deed as well as those resulting from
supplemental public deeds that might have to be executed in order to clarify,
rectify or amend this deed and all those corresponding to the enforcement or
release of this Pledge and prohibition at the pertinent time, will be paid by
Grantor and each thereof grants a special and irrevocable power of attorney to
Mr. Sergio Orrego Flory and Ms. María Elena Dörr Bulnes in order for any one
thereof, acting with a representative of the Agent on behalf thereof, to be able
to draft any text necessary to correct this public deed and attain full
registration of the pledge and prohibition, as relevant. In use of their
attributions, the representatives may correct and rectify the contents of this
deed, the identification of the parties and the Pledged Credit or complete the
data necessary for perfection of the agreements stipulated by the parties.
Similarly, the representatives are empowered to execute those texts to public
deed and register them in the respective registries together with this deed.

EIGHTEENTH:    SUCCESSORS AND ASSIGNS

        This pledge and prohibition shall benefit, and the rights granted may be
exercised by, the Lenders or their successors or assigns or legal or
conventional subrogates in the rights thereof. Such successors or assigns or
legal or conventional subrogates shall have the same rights and benefits in
respect of Grantor that this deed grants to the Lenders and they shall be
considered Lenders for all pertinent legal and contractual purposes.

NINETEENTH:    HEADINGS

        The headings and titles contained in this deed have been placed for
convenience and reference only and do not amend or interpret the intention of
the parties in any way nor affect any of the stipulations herein.

--------------------------------------------------------------------------------



        AUTHORITIES.    The authority of don Antonio José Cussen Mackenna to
represent ROYAL GOLD CHILE LIMITADA is set down in power of attorney granted on
March 31st 2010 in Denver, Colorado, United States of America, was filed before
the Santiago Notarial Office of Andrés Rubio Flores dated April 9, 2010. The
authority of José Francisco Sanchez Drouilly and Hugo Sebastián Prieto Rojas to
represent HSBC BANK USA, NATIONAL ASSOCIATION, is set down in the power of
attorney granted in New York, United States of America on April 8, 2010 which,
after due legalization, was filed on April 19, 2010 before René Benavente Cash,
Notary of Santiago. The authority of Mr. Manuel Alberto Fumagalli Drago and
Mr. Kevin Atkinson Tear to represent Compañía Minera Nevada SpA is set down in
the public deed executed on 11 August 2008 in the Santiago Notarial Office of
Ms. María Soledad Santos Muñoz. The authorities are not inserted, at the request
of the parties, as they are known to the parties and to the attesting Notary. In
witness whereof, the parties sign after reading, together with the attesting
Notary. I issued a copy. I attest.

    /s/ Antonio José Cussen MacKenna


--------------------------------------------------------------------------------

ANTONIO JOSÉ CUSSEN MACKENNA
for ROYAL GOLD CHILE LIMITADA
 
 
/s/ Jose Francisco Sanchez Drouilly


--------------------------------------------------------------------------------

JOSE FRANCISCO SANCHEZ DROUILLY
for HSBC BANK USA, NATIONAL ASSOCIATION
 
 
/s/ Hugo Sebastian Prieto Rojas


--------------------------------------------------------------------------------

HUGO SEBASTIÁN PRIETO ROJAS
for HSBC BANK USA, NATIONAL ASSOCIATION
 
 
/s/ Manuel Alberto Fumagallidrago


--------------------------------------------------------------------------------

MANUEL ALBERTO FUMAGALLI DRAGO
for COMPAÑÍA MINERA NEVADA SpA
 
 
/s/ Kevin Atkinson Tear


--------------------------------------------------------------------------------

KEVIN ATKINSON TEAR
for COMPAÑÍA MINERA NEVADA SpA
N.I.D. No.
 
 
/s/ Sergio Orrego Flory


--------------------------------------------------------------------------------

SERGIO ORREGO FLORY
 
 
/s/ María Elena Dörr Bulnes


--------------------------------------------------------------------------------

MARÍA ELENA DÖRR BULNES

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.51



COMMERCIAL PLEDGE ON RIGHTS BY ROYAL GOLD CHILE LIMITADA TO HSBC BANK USA,
NATIONAL ASSOCIATION
